
	

113 S832 IS: Improving the Lives of Children with Spina Bifida Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 832
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Donnelly introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out
		  pilot programs on furnishing case management services and assisted living to
		  children of Vietnam veterans and certain Korea service veterans born with spina
		  bifida and children of women Vietnam veterans born with certain birth defects,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving the Lives of Children with
			 Spina Bifida Act of 2013.
		2.Pilot program on
			 furnishing case management services to children of Vietnam veterans and certain
			 Korea service veterans born with spina bifida and children of women Vietnam
			 veterans born with certain birth defects
			(a)Pilot
			 programCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of furnishing to
			 covered individuals case management services under a national contract with a
			 third party entity.
			(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who—
				(1)is entitled to
			 health care or other benefits under chapter 18 of title 38, United States Code;
			 and
				(2)lives in a rural
			 area and does not have access to case management services at the Department of
			 Veterans Affairs or otherwise.
				(c)Duration
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 pilot program shall be carried out during the three-year period beginning on
			 the date of the commencement of the pilot program.
				(2)ContinuationSubject
			 to paragraph (3), the Secretary may continue the pilot program for an
			 additional two-year period as the Secretary considers appropriate.
				(3)TerminationThe
			 pilot program may not operate after the date that is five years after the date
			 of the commencement of the pilot program.
				(d)LocationsThe
			 Secretary shall select locations in which to carry out the pilot program from
			 among locations that the Secretary considers rural and where individuals who
			 reside in such locations lack access to comprehensive case management services
			 through the Department or otherwise.
			(e)Scope of
			 servicesUnder the pilot program, the Secretary shall provide
			 covered individuals with integrated, comprehensive services, including the
			 following:
				(1)Coordination and
			 management of needed health care, monetary, and general care services
			 authorized under chapter 18 of title 38, United States Code.
				(2)Transportation
			 services.
				(3)Such other
			 services as the Secretary considers appropriate for the care of covered
			 individuals under the pilot program.
				(f)Program
			 requirementsIn carrying out the pilot program, the Secretary
			 shall—
				(1)inform all
			 covered individuals of the services available under the pilot program;
				(2)enter into
			 contracts with appropriate third party entities for the provision of case
			 management services under the pilot program; and
				(3)determine the
			 appropriate number of covered individuals to be enrolled in the pilot program
			 and criteria for such enrollment.
				(g)Reports
				(1)Preliminary
			 reports
					(A)In
			 generalNot later than one year after the date of the
			 commencement of the pilot program and, if the pilot program is continued under
			 subsection (c)(2), not later than three years after the date of the
			 commencement of the pilot program, the Secretary shall submit to the Committee
			 on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report on the pilot program.
					(B)ContentsEach
			 report submitted under subparagraph (A) shall include the following:
						(i)A
			 description of the implementation and operation of the pilot program.
						(ii)The number of
			 covered individuals receiving benefits under the pilot program.
						(iii)An analysis of
			 the costs and benefits under the pilot program.
						(iv)An
			 assessment of the utilization of case management under the pilot
			 program.
						(v)The
			 findings and conclusions of the Secretary with respect to the pilot
			 program.
						(vi)Such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary may have.
						(2)Final
			 report
					(A)In
			 generalNot later than 180 days after the completion of the pilot
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the pilot program.
					(B)ContentsThe
			 report submitted subparagraph (A) shall include the following:
						(i)The
			 findings and conclusions of the Secretary with respect to the pilot
			 program.
						(ii)Such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary may have.
						(h)FundingAmounts to carry out the pilot program
			 shall be derived from amounts appropriated or otherwise made available before
			 the date of the enactment of this Act for the furnishing of care and case
			 management under chapter 18 of title 38, United States Code.
			3.Pilot program on
			 furnishing assisted living to children of Vietnam veterans and certain Korea
			 service veterans born with spina bifida and children of women Vietnam veterans
			 born with certain birth defects
			(a)Pilot
			 programCommencing not later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall carry out a pilot program to assess the feasibility and
			 advisability of providing assisted living, group home care, or similar services
			 in lieu of nursing home care to covered individuals.
			(b)Covered
			 individualsFor purposes of this section, a covered individual is
			 any individual who is entitled to health care or other benefits under chapter
			 18 of title 38, United States Code.
			(c)Duration
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 pilot program shall be carried out during the three-year period beginning on
			 the date of the commencement of the pilot program.
				(2)ContinuationSubject
			 to paragraph (3), the Secretary may continue the pilot program for an
			 additional two-year period as the Secretary considers appropriate.
				(3)TerminationThe
			 pilot program may not operate after the date that is five years after the date
			 of the commencement of the pilot program.
				(d)Scope of
			 services and pilot programUnder the pilot program, the Secretary
			 shall provide covered individuals with integrated, comprehensive services,
			 including the following:
				(1)Assisted living, group home care, or such
			 other similar services as the Secretary considers appropriate.
				(2)Transportation services.
				(3)Such other services as the Secretary
			 considers appropriate for the care of covered individuals under the pilot
			 program.
				(e)Program
			 requirementsIn carrying out
			 the pilot program, the Secretary shall—
				(1)inform all
			 covered individuals of the services available under the pilot program;
				(2)consider entering into an agreement with
			 appropriate providers of assisted living, group home care, or other similar
			 services for provision of services under the pilot program; and
				(3)determine the
			 appropriate number of covered individuals to be enrolled in the pilot program
			 and criteria for such enrollment.
				(f)Reports
				(1)Preliminary
			 reports
					(A)In
			 generalNot later than one year after the date of the
			 commencement of the pilot program and, if the pilot program is continued under
			 subsection (c)(2), not later than three years after the date of the
			 commencement of the pilot program, the Secretary shall submit to the Committee
			 on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report on the pilot program.
					(B)ContentsEach
			 report submitted under subparagraph (A) shall include the following:
						(i)A
			 description of the implementation and operation of the pilot program.
						(ii)The number of
			 covered individuals receiving benefits under the pilot program.
						(iii)An analysis that compares the costs of
			 furnishing assisted living, group home care, or similar service with the costs
			 of furnishing nursing home care.
						(iv)An
			 analysis of the costs and benefits under the pilot program.
						(v)The
			 findings and conclusions of the Secretary with respect to the pilot
			 program.
						(vi)Such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary may have.
						(2)Final
			 report
					(A)In
			 generalNot later than 180 days after the completion of the pilot
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report on the pilot program.
					(B)ContentsThe
			 report submitted subparagraph (A) shall include the following:
						(i)The
			 findings and conclusions of the Secretary with respect to the pilot
			 program.
						(ii)Such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary may have.
						(g)FundingAmounts to carry out the pilot program
			 shall be derived from amounts appropriated or otherwise made available before
			 the date of the enactment of this Act for the furnishing of nursing home care
			 under chapter 18 of title 38, United States Code.
			
